PRODUCT LICENSE, DISTRIBUTION AND MANUFACTURING AGREEMENT

This Agreement (this “Agreement”), effective this 28th day of March, 2008, by
and between MYGENE INTERNATIONAL, INC. (“MGI”), a Utah corporation, having its
principal place of business at 7651 South 700 West, Suite 102, Midvale, Utah,
84047, USA and AMDL, INC. (“AMDL”), a Delaware corporation, having its principal
place of business at 2492 Walnut Ave., Suite 100, Tustin CA 92780-6953, USA. MGI
and AMDL may hereinafter each be referred to as a “Party” or collectively as the
“Parties.”

WITNESSETH

WHEREAS, MyGene Co., Ltd., a South Korean company, has granted MGI an exclusive
worldwide license to Product (as hereinafter defined), excluding North Korea and
South Korea;

WHEREAS, such license agreement between MyGene Co., Ltd and MGI is hereby
incorporated into this Agreement FOR REFERENCE ONLY, and with no implied rights,
and is attached as Exhibit A to this Agreement;

WHEREAS, MGI has certain licensed rights from MyGene Co., Ltd., including the
right to grant sublicenses with respect to certain Patents (as hereinafter
defined), Trademarks (as hereinafter defined), Technology (as hereinafter
defined), and Product;

WHEREAS, MGI wishes to grant to AMDL an Exclusive (as hereinafter defined)
sublicense to use the Patent, Trademark and Technology in manufacturing,
promoting, marketing, distributing, and selling Product in Territories One and
Two (as hereinafter defined);

WHEREAS, AMDL desires to obtain said sublicense, on the terms and subject to the
conditions set forth in this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the promises, mutual covenants, and
agreements contained herein, MGI and AMDL hereby agree as follows:

1. DEFINITIONS

1.1. “Affiliate” of a Party shall mean any corporation or other business entity
directly or indirectly owned or controlled by a Party through ownership of more
than twenty-five percent (25%). As used herein, the term “control” means
possession of the power to direct, or cause the direction of the management and
policies of a corporation or other entity whether through the ownership of
voting securities, by contract or otherwise.

1.2 “Change of Control” means (a) any transaction as a result of which any
person or entity becomes the “beneficial owner” (as defined in Rule 13d-3 of the
U.S. Securities and Exchange Act of 1934), directly or indirectly, of securities
of such Party, representing more than 50% of the total voting power of any of
their then outstanding voting securities of such Party; or (b) the sale,
transfer or other disposition of all or substantially all of the assets of any
of such Party; provided, however, that a transaction shall not constitute a
Change of Control if its sole purpose is to change the state of incorporation of
such Party or to create a holding company that will be owned in substantially
the same proportions by the persons who held the securities of such Party (as
applicable) immediately before such transaction.

1.3. “Closing Date” shall mean the date that is ninety (90) days after the
Effective Date, or such earlier date as the Parties mutually agree.

1.4. “Effective Date” shall mean the date indicated first above as the date on
which this Agreement will take effect.

1.5. “Exclusive” shall mean that MGI will not in Territory One and Territory
Two: (a) directly or indirectly market, sell or distribute the Product, or any
component, Technology, Patent or Trademark related to the Product to any other
person or entity for the Licensed Use; (b) make, manufacture, or have made the
Product by any person or entity that would violate the Licensed Use; or
(c) permit or allow any of the foregoing.

1.6. “Licensed Use” shall mean the right to make, manufacture, and have made,
use and sell the Product, the Technology, the Patents and the Trademark, as
applicable, pursuant to Sections 2.1-2.4.

1.7. “Net Sales” shall mean gross sales of Product, less transportation charges,
insurance, taxes and other governmental charges, normal and customary trade,
quantity and cash discounts, and allowances or credits to customers.

1.8. “Patents” shall mean all patents and patent applications related to the
Product or to the Licensed Use of the Product, in existence as of the Effective
Date, and any divisions, re-issues, continuations, and continuations-in-part of
their equivalents, and any foreign equivalents thereof that may or may not yet
have been filed. Patents shall also include any patents or patent applications
filed by MGI before or during the Term, which disclose improvements made to the
Product, use of Product, or methods of manufacturing Product, as described in
Section 2.4.

Exhibit B to this Agreement lists all known MGI owned and licensed Patents
related to the Product or to the Licensed Use of the Product, filed on or before
the Closing Date, which are relevant to Territories One and Two. If the contents
of Exhibit B change between the Effective Date and the Closing Date, MGI shall
update Exhibit B, which updated version shall become part of this Agreement.

1.9. “Product” shall mean “MyHPV Kit™” and any improvements made solely to the
specific “MyHPV Kit™” system at anytime before or during the Term. “MyHPV Kit™”
is an HPV chip diagnostic test kit, as described in the license agreement
attached hereto as Exhibit A, to which MGI has an exclusive worldwide license,
excluding North Korea and South Korea, and to which MGI has granted AMDL a right
to the Licensed Use of the Product in Territory One and Territory Two.

1.10. “Technology” shall mean MGI’s information and know-how related to the
Patents, Product, and methods of manufacturing Product, which are necessary to
the Licensed Use of the Product in Territory One and Territory Two.

1.11. “Territory One” shall mean the country of China (including Hong Kong).

1.12 “Territory Two” shall mean: Taiwan, Singapore, Malaysia, Thailand, Cambodia
and Vietnam. Together Territory One and Territory Two may hereinafter be
referred to as “Territories One and Two” or the “Territories.”

1.12. “Trademark” shall mean all registered and common law trademarks associated
with the Product as of the Effective Date of this Agreement or at anytime during
the Term. Exhibit C to this Agreement details all Trademarks that exist as of
the Effective Date of this Agreement.

2. GRANT OF LICENSE

2.1. Subject to the terms of this Agreement, MGI hereby grants AMDL, during the
Term, an Exclusive sublicense to the Licensed Use of the Product, Patents,
Trademark and Technology in Territory One.

2.2. Subject to the terms of this Agreement, MGI also grants to AMDL, during the
Term, an Exclusive sublicense to the Licensed Use of the Product, Patents,
Trademark and Technology for Territory Two. The Parties agree that Territory One
will be pursued first. AMDL shall begin such production promptly after its
manufacturing capabilities for the Product have been established.

2.3. AMDL will not directly or indirectly manufacture, make, have made, market,
sell or distribute the Product (a) outside the Territories or (b) inside the
Territories for use other than the Licensed Use, in each case without prior
written consent from MGI.

2.4. Notwithstanding anything to the contrary in this Agreement, AMDL
acknowledges that MGI owns and shall continue to own the Product, the Patents,
Technology and the Trademark worldwide. The sub-license that MGI is granting to
AMDL pursuant to this Agreement does not constitute a sale by MGI to AMDL of
MGI’s ownership interests in the Product, the Patents, Technology and the
Trademark within or without Territories One and Two. If, during the term of this
Agreement, MGI materially develops or otherwise materially acquires any
modifications to the Product or methods of manufacturing the Product, such
modifications shall be the sole and exclusive property of MGI, and shall be
included within the scope of Product as defined in Article 1 of this Agreement.
AMDL shall have the right to make, have made, use, market and sell the modified
Product, in accordance with the terms of this Agreement.

3. LICENSE FEES AND ROYALTIES

3.1. In consideration for the license granted hereunder, AMDL shall pay MGI the
following initial license fee in U.S. Dollars:

(a) AMDL shall remit to MGI an initial license fee of two hundred and fifty
thousand dollars ($250,000), which shall be payable as follows: A non-refundable
payment of ten thousand dollars ($10,000) of the two hundred and fifty thousand
dollar ($250,000) initial license fee is due immediately on the Effective Date
of the Agreement. Thirty (30) days after the Effective Date, AMDL shall remit to
MGI an additional non-refundable ten thousand dollar ($10,000) deposit. Sixty
(60) days after the Effective Date, AMDL shall remit to MGI a third
non-refundable ten thousand dollar ($10,000) deposit. This initial aggregate
thirty thousand dollar ($30,000) deposit is non-refundable and represents AMDL’s
payment in exchange for its right to perform due diligence between the Effective
Date and the Closing Date. On the Closing Date AMDL shall remit to MGI an
additional non-refundable twenty thousand dollar ($20,000) deposit. AMDL shall
pay MGI the final two hundred thousand dollars ($200,000) of the initial license
fee on or before the date that is ninety (90) days after the Closing Date.

(b) At any time during the first ninety (90) days from the Effective Date, AMDL
shall have the unconditional right to terminate the Agreement based on the
findings of its due diligence investigation; provided that if AMDL elects to so
terminate, AMDL shall expressly inform MGI in writing of its intent at anytime
up to and including the Closing Date, at which point this Agreement shall
terminate; if AMGL does not so notify MGI, this Agreement shall remain in full
force and effect through the remainder of the Term, unless otherwise terminated
as provided herein. In the event of such an early termination by AMDL, all
license fees paid will remain non-refundable and all the Parties’ costs in
connection with their due diligence will remain the responsibility of the Party
incurring such costs.

3.2. In consideration for the license granted hereunder, and in addition to the
license fees due under Section 3.1 above, AMDL shall pay MGI the following
royalty fees in U.S. Dollars:

(a) During the term of the Agreement, a royalty fee of fifteen percent (15%) on
the Net Sales of Product in Territory One and Two, until such time as royalty
fee payments reach a total of seven hundred and fifty thousand dollars
($750,000). The payment of royalty fees on Net Sales shall be payable within
thirty (30) days of the end of each calendar quarter. AMDL shall have the right
to prepay any and all such royalty fees and shall have the right to deduct such
prepayment from future royalty payments as required under this Agreement.

(b) Once AMDL has paid MGI the seven hundred and fifty thousand dollar
($750,000) minimum threshold royalty fee payments, the royalty fee will decrease
to seven and one half percent (7.5%) on Net Sales of the Product in Territory
One and Two for the remainder of the Term.

3.3. AMDL shall pay to MGI royalties as set forth in Section 3.2 within thirty
(30) days of the end of each calendar quarter. If the payment is not mailed
within the thirty (30) day grace period, it is considered delinquent, and MGI
may charge AMDL an annual interest rate, compounded monthly of up to the Wall
Street Journal published Prime Rate.

1

4. MARKET APPROVAL, TECHONOLOGY, AND COMMERCIALIZATION

4.1. AMDL, at its sole expense, shall use its reasonable commercial efforts to:
(a) establish manufacturing capabilities; and (b) to obtain regulatory market
approval as necessary and in accordance with State Federal Drug Administration
(SFDA) requirements, or appropriate regulatory requirements, for
commercialization and manufacturing in Territory One within one year from the
Closing Date.

4.2. AMDL shall use its commercially reasonable efforts to accomplish the
following:

(a) In Territory One:

(i) obtain all regulatory market approvals necessary for commercialization of
the Product; (ii) launch the Product within one year; and (iii) manufacture or
have manufactured, market, promote and sell the Product throughout the Term.
Regarding Territory One, if AMDL has not launched the Product in Territory One
within one year as specified above due to regulatory delay beyond AMDL’s
control, and AMDL has received MGI’s written acceptance of the regulatory delay
within 30 days, which shall not unreasonably be withheld so long as AMDL is
making commercially reasonable efforts toward commercialization, AMDL shall not
be in default of this Agreement;

(b) In Territory Two:

(i) obtain all regulatory market approvals necessary for commercialization of
the Product; (ii) launch the Product within two years; and (iii) manufacture or
have manufactured, market, promote and sell the Product throughout the Term.
Regarding Territory Two, if AMDL has not launched the Product in Territory Two
within two years as specified above due to regulatory delay beyond AMDL’s
control, and AMDL has received MGI’s written acceptance of the regulatory delay,
which shall not unreasonably be withheld so long as AMDL is making commercially
reasonable efforts toward commercialization, AMDL shall not be in default of
this Agreement.

4.3. MGI shall from time to time furnish AMDL with Technology as and to the
extent AMDL reasonably requests such Technology in connection with any
regulatory compliance necessary or appropriate for the Licensed Use of the
Product.

4.4. AMDL shall provide to MGI, no later than 5 business days prior to the
Closing Date, a two-year commercialization plan for the Territories, which plan
shall be reasonably satisfactory to MGI. If such plan is reasonably satisfactory
to MGI, it shall be added as Exhibit D to this Agreement and shall become part
of this Agreement. AMDL’s plan shall include: (a) a regulatory plan for the
Territories and an approximate timeline; (b) a forecast of AMDL’s manufacturing
capabilities in the Territories; (c) a marketing plan for the Territories and an
approximate timeline; (d) a market opportunity profile; and (e) a quarterly
two-year sales projection, beginning from the Closing Date of this Agreement.

5. REPORTING AND REGULATORY OBLIGATIONS

5.1. AMDL shall maintain or cause to be maintained a true and correct set of
records pertaining to the Net Sales. Beginning from the first quarter of the
first calendar year AMDL begins to sell the Product, AMDL shall provide MGI with
quarterly progress reports, detailing the amount of Product sold and the
realized Net Sales in the Territories.

5.2. If a disagreement arises, or at MGI’s reasonable request, during the term
of this Agreement with respect to royalty fees paid by AMDL to MGI, AMDL shall
permit an accountant selected and paid for by MGI and reasonably acceptable to
AMDL to have access during ordinary business hours to such records as are
maintained by AMDL and may be necessary, as mutually agreed by the Parties, to
determine the correctness of any report and/or payment made under this
Agreement. Such accountant shall maintain in confidence, and shall not disclose
to MGI, any information concerning AMDL or its operations or properties other
than information directly relating to the correctness of such reports and
payments. If any royalty payment is found to be under reported by more than 10%,
then the accountant fees will be paid by AMDL.

5.3. Each of the Parties shall promptly notify the other Party in writing of any
technical or clinical advances, useful modifications, side effects or new
government regulations relating to the Product or manufacturing of the Product
that shall come to its knowledge. MGI shall promptly inform AMDL of all actions
and communications (even if believed by MGI to be without foundation) by or
threatened by a regulatory or other governmental authority relating to Licensed
Use of the Product.

5.4. Either Party shall notify the other promptly in writing of: (a) any new
market trends related to the Product or the manufacturing of the Product, which
may come to either Party’s knowledge; and (b) any new product, which may be
competitive with the Product together with full details thereof including prices
and copies of any known promotional material.

6. INTELLECTUAL PROPERTY

6.1. AMDL shall cooperate fully with MGI on matters related to the filing and
prosecution of Patent applications related to all new inventions or improvements
on the Product developed by AMDL or an Affiliate during the term of the
Agreement.

6.2. In the event that MGI and its Affiliates decide not to continue prosecution
of a Patent application or to maintain a Patent in any particular country, MGI
shall timely notify AMDL in writing in order to allow AMDL to continue such
prosecution or maintenance at its own expense.

6.3. AMDL shall assign, and shall cause its Affiliates to assign, to MGI all
rights related to new inventions or improvements on the Product, developed by
AMDL during the term of this Agreement. In the event MGI and its Affiliates
decide not to file or continue prosecution of a patent application related to
new inventions or improvements on the Product developed by AMDL or an Affiliate
during the term of this Agreement, MGI shall timely notify AMDL in writing in
order to allow AMDL to file or continue such prosecution at its own expense.

6.4. In connection with Sections 6.2-6.3 above, MGI agrees to cooperate in good
faith with AMDL to whatever extent is necessary to procure Patent protection and
rights, including execution of all Patents and documents that provide AMDL the
full benefit of the license granted herein.

6.5. Relevant to Territories One and Two, each of the Parties shall promptly
inform the other Party of any suspected or alleged infringement of any Patent
rights, or any misuse, misappropriation, or unlicensed use of the Product or of
any proprietary rights in the Product by a third party. MGI shall take all steps
reasonably necessary, including the initiation of an action or proceeding, to
ensure that AMDL maintains the full benefit of the license granted herein.

7. MAINTENANCE OF QUALITY

7.1. AMDL shall be responsible for maintaining commercially and regulatory
acceptable quality control standards in all manufacturing relating to the
Product.

7.2. AMDL agrees to use the Trademark in accordance with good customary
trademark practice, and to avoid taking any action that would in any manner
impair or detract from the value of the Trademark or the goodwill and reputation
of MGI.

8. SUBLICENSE

8.1. Subject to Section 8.2, AMDL shall have the right to grant sublicenses,
without restriction on use, to third parties under any of the rights and
licenses granted to AMDL under this Agreement, providing MGI has provided
written consent to such sublicense. In the event of any such sublicensing,
within thirty (30) days of the effective date of each sublicense, AMDL shall
submit to MGI all material terms of any sublicense or modification.

8.2. AMDL shall be primarily responsible for all payments and reports due under
this Agreement and shall guarantee the sublicensee’s compliance with all the
applicable terms of this Agreement. In the event of a breach by a sublicensee of
AMDL in the observance of applicable terms of this Agreement, MGI shall be
entitled to enforce this Agreement against such sublicensee and/or AMDL.

9. REPRESENTATIONS AND WARRANTIES

9.1. MGI hereby represents, warrants and covenants to AMDL that the following
are true and correct as of the Effective Date and the Closing Date (unless, with
respect to the Closing Date, MGI notifies AMDL otherwise in writing):

(a) MGI is a corporation duly organized, existing and in good standing under the
laws of the State of Utah, with full right, power and authority to enter into
and perform this Agreement.

(b) MyGene Co. Ltd. has granted MGI an exclusive worldwide license, excluding
North Korea and South Korea, to the Product and such license includes the
exclusive worldwide right, excluding North Korea and South Korea, to sublicense
the Product.

(c) MGI is the legal, exclusive and beneficial worldwide licensee, excluding
North Korea and South Korea, of all right, title and interest in and to the
Product, Patent, Trademark and Technology, having a valid enforceable license
thereto, and no person or entity, including MyGene Co., Ltd., has or shall have
any claim of ownership, outside North Korea and South Korea, to the Product,
Patent, Trademark and Technology during the term of this Agreement.

(d) The execution, delivery and performance of this Agreement do not conflict
with, violate, or breach: (i) any agreement to which MGI is a Party, including
the exclusive worldwide license agreement between MyGene Co. LTD. and MGI; or
(ii) MGI’s articles of incorporation or bylaws.

(e) This Agreement has been duly executed and delivered by MGI and is a legal,
valid and binding obligation enforceable against MGI in accordance with its
terms, subject to the customary exceptions.

(f) MGI shall comply with all applicable laws, consent decrees, and regulations
of any state, federal or foreign governmental authority.

(g) To the best of MGI’s knowledge, there are no issued or pending patent or
trademark applications relating to the Product or the manufacturing of the
Product that would restrict AMDL’s Licensed Use of the Product in Territories
One and Two, and MGI has no knowledge of any additional pending or issued patent
or trademark applications beyond those listed in Exhibit E to this Agreement.

(h) To the best of MGI’s knowledge, AMDL’s Licensed Use will not infringe any
issued or pending patent or trademark applications; and,

(i) To MGI’s knowledge, no third party use: (i) infringes any MGI issued or
pending patent or trademark applications relating to the Product or the
manufacturing of the Product; or (ii) restricts AMDL’s Licensed Use of the
Product.

9.2. AMDL hereby represents, warrants, and covenants to MGI that the following
are true and correct as of the Effective Date and the Closing Date (unless, with
respect to the Closing Date, AMDL notifies MGI otherwise in writing):

(a) AMDL is a corporation duly organized, existing and in good standing under
the laws of the State of Delaware, with full right, power and authority to enter
into and perform this Agreement.

(b) The execution, delivery, and performance of this Agreement do not conflict
with, violate, or breach any agreement to which AMDL is a Party, or AMDL’s
articles of incorporation or bylaws.

(c) This Agreement has been duly executed and delivered by AMDL and is a legal,
valid, and binding obligation enforceable against AMDL in accordance with its
terms, subject to the customary exceptions.

(d) AMDL shall comply with all applicable laws, consent decrees, and regulations
of any federal, state, or foreign governmental authority.

(e) AMDL shall in good faith make its best commercial efforts and make
reasonable expenditures to market and promote sales of the Product for its
Licensed Use in the Territories. AMDL’s good faith efforts and expenditures will
be at least comparable to AMDL’s efforts and expenditures for other AMDL
products in Territories One and Two.

10. INDEMNIFICATION

10.1. MGI shall at all times during and after the term of this Agreement be
responsible for, and shall defend, indemnify, and hold AMDL, its Affiliates, and
their respective officers, directors, employees and agents harmless from and
against any and all losses, claims, suits, proceedings, expenses, recoveries,
and damages, including reasonable legal expenses and costs including attorneys’
fees, arising out of (a) any claim by a third party relating to the Product,
(b) any aspect of the performance of this Agreement, and (c) any material breach
of a representation or warranty given herein by MGI; provided that (x) AMDL
shall give MGI prompt notice of any such claim or lawsuit and (y) MGI may only
compromise, settle, or defend such claim or lawsuit with the prior written
consent of AMDL.

10.2. AMDL shall at all times during and after the term of this Agreement be
responsible for, and shall defend, indemnify, and hold MGI, its Affiliates, and
their respective officers, directors, employees and agents harmless from and
against any and all losses, claims, suits, proceedings, expenses, recoveries,
and damages, including reasonable legal expenses and costs including attorneys’
fees, arising out of (a) any claim by a third party relating to any aspect of
the performance of this Agreement, and (b) any material breach of a
representation or warranty given herein by AMDL; provided that (x) MGI shall
give AMDL prompt notice of any such claim or lawsuit and (y) AMDL may only
compromise, settle, or defend such claim or lawsuit with the prior written
consent of MGI.

10.3. IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER FOR INCIDENTAL OR
CONSEQUENTIAL DAMAGES OF ANY KIND, EVEN IF THE BREACHING PARTY HAS BEEN ADVISED
OF THE POSSIBILITY OF SUCH DAMAGES IN ADVANCE.

10.4. AMDL shall maintain in full force and effect throughout the Term, at its
sole cost and expense, a comprehensive product liability insurance policy and a
comprehensive general liability insurance policy with respect to the Product, in
an amount of not less than Two Million Dollars $(2,000,000) per occurrence with
a deductible of not more than One Hundred Thousand Dollars ($100,000). AMDL
shall name MGI as an additional insured beneficiary under such policies, the
terms of which shall be reasonably acceptable to MGI. AMDL shall promptly
provide MGI with a certificate from the applicable insurance company verifying
the above and undertaking to notify MGI directly at least thirty (30) days prior
to the expiration or termination of such coverage. All of such insurance
coverage shall be maintained with an insurance company or companies having an A.
M. Best rating of “A-“ or better. AMDL has the appropriate liability insurance
and will maintain the appropriate insurance coverage to manufacture and sell the
Product.

11. CONFIDENTIALITY

The Parties shall keep confidential and not disclose to others or use for any
purpose other than as expressly authorized herein, any confidential or
proprietary information supplied by either Party or its employees or
representatives to the other Party, including without limitation any information
relating to this Agreement and the transactions contemplated hereby, the
Product, the Technology, business operations, price lists, manufacturing data,
marketing information strategies, customer or product lists, research and
development information and all other information disclosed by one Party to the
other. The obligation of confidentiality shall not apply to the extent that
either Party can establish that the confidential information at issue:
(a) entered the public domain without breach of any obligation owed to a Party;
(b) was permitted to be disclosed by prior written consent; (c) had become known
to a Party from a non-Party source without breach of a confidentiality
obligation owed; or (d) was disclosed to a third party without restrictions on
its disclosure. Further, disclosures may be made pursuant to a requirement of
law, such as a judicial process, a legal administrative process, or pursuant to
disclosure regulations governing public corporations. In the case of a
disclosure pursuant to judicial or legal administrative process, the disclosing
Party shall promptly inform the non-disclosing Party so that a protective order
may be put into place. Either Party shall promptly notify the other Party of any
disclosure of such Party’s confidential or proprietary information in violation
of this Article 11.

12. TERM AND TERMINATION

12.1. This Agreement shall commence as of the Effective Date, and, unless sooner
terminated as provided herein, this Agreement shall continue in force for five
(5) years from the Closing Date (the “Initial Term”). Thereafter, the Term of
this Agreement shall automatically be renewed for a single period of five
(5) additional years (the “Subsequent Term,” and, together with the Initial
Term, the “Term”), unless (a) either Party shall notify the other Party in
writing of its election not to renew the Initial Term at least ninety (90) days
prior to the expiration of the Initial Term, or (b) AMDL has failed to pay MGI
all license fees and royalty fees as required by this Agreement, in which cases
this Agreement shall terminate upon the end of the Initial Term.

12.2. The term of this Agreement shall terminate, unless sooner terminated as
provided hereunder, as follows:

(a) This Agreement shall terminate at any time upon the mutual written agreement
of the Parties.

b) As to each country, region, province or other territory designation within a
Territory, this Agreement shall terminate with respect to that country, region,
province or other territory designation within a Territory, upon the expiration
of the last to expire of the Patents for that country, region, province or other
territory designation.

(c) If either Party materially breaches or defaults in the performance or
observance of any of the material provisions of this Agreement, then
notwithstanding any other provision of this Agreement, the non-defaulting Party
may give the defaulting Party written notice specifying the nature of the breach
and requiring cure of such breach. If such breach or default is not cured within
sixty (60) days of receiving such notice (or, if such default cannot be cured
within sixty (60) days, if the Party in default does not commence and diligently
continue actions to cure such default), the notifying Party shall be entitled
to, without prejudice to any of its other rights conferred on it by this
Agreement and in addition to any other remedies available to it by law or in
equity, to terminate the Agreement by giving written notice to take effect
immediately upon delivery of such notice.

(d) If AMDL or any sublicensee of AMDL fails to maintain all insurance coverage
that it is required to maintain under Section 10.4 of this Agreement, MGI shall
have the right to terminate this Agreement without prior written notice or
action.

(e) In accordance with Section 3.1(b), AMDL will have the right to terminate
this Agreement at anytime before the Closing Date if AMDL is not satisfied with
its due diligence investigation, and, as a result, no longer wishes to receive a
sublicense to the Product in either of the Territories.

(f) By either Party upon the actual or impending bankruptcy or insolvency of the
other Party.



  (g)   By either Party upon a Change of Control of the other Party.

(h) By MGI if AMDL does not pay MGI the $750,000 minimum threshold royalty fee
payments within twenty-four (24) months of the Closing Date.

(i) By MGI if AMDL has not launched the Product in Territory One within two
(2) years of the Closing Date, but only if AMDL has not been consistently using
its commercially reasonably efforts to accomplish such launch.

Notwithstanding the foregoing, the failure by a Party to exercise its right to
terminate this Agreement in the event of any occurrence giving rise thereto,
shall not constitute waiver of the rights in the event of any subsequent
occurrence.

12.3. Surviving Provisions

(a) The provisions of Articles 1, 6, 9, 10, 11 and 14 hereof and Sections 2.4
and 12.3 hereof shall survive any expiration or termination of this Agreement,
except as otherwise provided herein.

(b) Except as otherwise provided in this Agreement, upon any expiration or
termination of this Agreement:

(i) All rights, privileges and licenses shall immediately terminate and revert
to MGI, and AMDL shall not thereafter make any use whatsoever of any Technology,
Patent or Trademark, and shall not further make, have made, market, sell, or
distribute the Product;

(ii) AMDL shall promptly destroy or transfer to MGI, at MGI’s election, all
relevant records, materials, confidential information, proprietary information,
and labeling, or advertising materials relating to the Product, Technology,
Patents or Trademark, including, in each instance, all copies (whether paper,
electronic or otherwise) thereof; and

(iii) AMDL shall promptly deliver to MGI: (1) all outstanding amounts due to
MGI, including without limitation license fees and royalty fees, pursuant to the
terms of this Agreement; and, (2) any remaining inventory of Product, at AMDL’s
expense. MGI shall give AMDL credit for all Product returned in the amount of
the purchase price minus a ten percent (10%) restocking fee.

(iv) Unless otherwise provided for in a sublicense agreement, upon the
termination of this Agreement, all sublicenses granted by AMDL under this
Agreement shall terminate simultaneously.

(c) Termination, relinquishment or expiration of this Agreement for any reason
shall be without prejudice to any rights which shall have accrued to the benefit
of either Party prior to such termination, relinquishment, or expiration; and,
shall not relieve either Party from obligations which are expressly indicated to
survive termination of this Agreement.

13. FORCE MAJEURE

Neither Party shall be liable for any default or delay in such Party’s
performance if such default or delay is caused by any event beyond the
reasonable control of such Party, including but not limited to: War or
insurrection; civil commotion; destruction of essential facilities or materials
by earthquake, fire, flood or storm; labor disturbance; epidemic; or other
similar event; provided, however, that the Party whose performance is so
affected will give prompt notice of such event, and shall use its best efforts
to avoid, remove, or alleviate such causes of nonperformance and shall continue
performance hereunder with the utmost dispatch whenever such causes are removed.

              14.   MISCELLANEOUS
 
    14.1.     Entire Agreement – Modifications

This Agreement sets forth and constitutes the entire agreement and understanding
between the Parties with respect to the subject matter hereof, and supersedes
any and all prior agreements, understandings, promises and representation,
whether written or oral, between the Parties with respect to the subject matter
hereof. This Agreement may not be released, discharged, amended or modified in
any manner except by an instrument in writing, making specific reference to this
Agreement, and signed duly by authorized representatives of both Parties.



  14.2.   Relationship of the Parties

The relationship hereby established between MGI and AMDL is solely that of
independent contractors. This Agreement shall not create an agency, partnership,
joint venture, or employer/employee relationship, and nothing hereunder shall be
deemed to authorize either Party to act for, represent or bind the other except
as expressly provided in this Agreement.



  14.3.   Governmental Approvals

MGI will supply what it possesses as of the effective Date, if anything, to AMDL
in terms of needed governmental approvals, such as permits, licenses,
permission, ratification, clearance, exemption, accreditation, authorization,
exemption, waiver, or any other legal authority that may be necessary or
appropriate in connection with MGI’s ownership, manufacture and use of the
Product or MGI’s operation of its businesses that relate to the Product.



  14.4.   Severability

If and solely to the extent that any provision of this Agreement shall be
invalid or unenforceable, or shall render this entire Agreement to be
unenforceable or invalid, such offending provision shall be of no effect and
shall not affect the validity of the remainder of this Agreement or any of its
provisions; provided, however, the Parties shall use their respective reasonable
efforts to renegotiate the offending provisions to best accomplish the original
intentions of the Parties.

14.5. Assignment

A Party hereto may not assign or transfer this Agreement or any of the rights or
obligations under this Agreement, to any third party, whether in whole or in
part, unless (a) such Party first obtains the written consent of the other Party
and (b) the assignee guarantees, in a manner satisfactory to the non-assigning
Party, full compliance with this Agreement. This Agreement shall be binding upon
and inure to the benefit of the Parties’ respective successors and permitted
assigns. Any attempted assignment in violation of this provision shall be void
and of no effect.



  14.5.   Choice of Law

This Agreement is deemed to have been entered into in the State of California,
and its interpretation, construction, and the remedies for its enforcement or
breach are to be applied pursuant to and in accordance with the laws of the
State of California.

14.7. Arbitration

Any dispute arising out of or relating to any provisions of this Agreement shall
be finally settled by arbitration to be held in California, under the auspices
and then current commercial arbitration rules of the Judicial Arbitration and
Mediation Services, Inc. (JAMS). Such arbitration shall be conducted by three
arbitrators appointed according to said rules. Judgment upon any award rendered
may be entered in any court having jurisdiction, or application may be made to
such court for a judicial acceptance of the award and an order of enforcement,
as the case may be.

14.8. Waiver

No waiver of any right under this Agreement shall be deemed effective unless
contained in writing and signed by the Party charged with such waiver, and no
waiver of any right shall be deemed to be a waiver of any future right or any
other right arising under this Agreement. All rights, remedies, undertakings,
obligations, and agreements contained in this Agreement shall be cumulative and
none of them shall be a limitation of any other remedy, right, undertaking,
obligation, or agreement.

14.9. Headings

Headings in this Agreement are included for ease of reference only and shall
have no legal force or effect in construing or interpreting any of the
provisions of this Agreement.

14.10. Notice

Any notice, consent, approval or other communication that is permitted or
required under this Agreement shall be in writing and shall be sent by
registered or certified mail, postage pre-paid, or by overnight courier, or by
facsimile or email (confirmed by mail), to the addresses set forth below. All
notices shall be deemed to be effective on the date of receipt.

14.11. Publicity

Neither Party shall issue any press release or other publicity materials, or
make any presentation with respect to the existence of this Agreement or the
terms and conditions hereof without the prior consent of the other Party, which
consent shall not be unreasonably withheld. This restriction shall not apply to
disclosures specifically and particularly demanded and required by law or
regulation, including as may be required in connection with any filings made
with the Securities and Exchange Commission or by the disclosure policies of a
major stock exchange.

Signature page to Product License, Distribution, and Manufacturing Agreement

IN WITNESS WHEREOF, the Parties have executed this Agreement effective as of the
Effective Date.

     
MYGENE INTERNATIONAL, INC
7651 South 700 West, Suite 102
Midvale, Utah 84047
  AMDL, INC.
2492 Walnut Ave, Suite 100
Tustin, CA 92780
By:      
  By:      
Name:      
Title:      
  Name:      
Title:      

2

Exhibit A

(Exclusive License Agreement between MyGene International, Inc. and MyGene Co.,
LTD (Korea), dated
October 15, 2005)

(see attached)

3

Exhibit B

(All known MGI owned and licensed Patents related to the Product or to the
Licensed Use of the
Product, filed on or before the Closing Date, which are relevant to Territories
One and Two)

Korean patent MyHPV Reg No_10-0437626_Appl No_1020010035466_Reg date June 16
2004

MGK_MGI US Patent application filed July 31 2006 Serial
No. 11,497,184_NP_Priority Prov. 60,705,792 filed Aug 5 2005

MGK_MGI PCT filed Aug 1 2006_3475.2.1_Cross Ref_Claim on Priority on U.S. appl
11,497,184 Prov. 60,705,792 Aug 5 2005

MGK_MGI Prov. US Patent filed Aug 5 2005_24934.prov.08.05.05.final 60,705,792

China Patent HPV Chip CN1350593-Priority Mar 15 2000_Abstract and claims and
specifications

China 01823786.X_Priority date Sept 18 2001

China CN 1183259 C

China CN 155894 A

HK 5105364.2 Priority Date Sept. 18 2001

[MGI to update prior to the Closing Date, if necessary]

4

Exhibit C

(Trademark information)

Exhibit D

(AMDL’s two-year commercialization plan for the Territories One and Two)

(see attached)

[AMDL to provide to MGI at least 5 business days prior to the Closing Date]

5

Exhibit E

(Pending or issued patent or trademark applications as of the Effective Date)

Patent Family Summary (HPV Probes and Primers)

                              Asia                     US Patents and   (CN1,  
                  Patent Application   IN, ID, TH, PH, TW,   Eastern Europe  
Latin America   Africa       Oceania Publications   HK)   (RU, UA)   (BR, MX,
CO, AR, PE)   (NG, ZA, ET, TZ)   Middle East (IL)   (AU, NZ) US 5182377        
                US 5283171                         US 5447839                  
      US 5527898                         US 5639871                       AU
645483 B2 US 5705627                       (granted)                         AU
685233 B2 US 6352825                       (granted) US 5364758                
      AU 645286 B2                         (granted)
US 6265154
US 2002/0137021
 

 

 

 

 

 


US 5342930
US 5534439
US 5591574
US 5824466
US 5968522
 


HK 9501850 A
(granted)  




 




 




 




 





 
     
 
 
 
 

US 5981173
 
 
 
 
 
 

US 4908306
US 4849334
US 4849332
US 4849331
 



 



 



 



 



 




US 5411857
US 5665571
US 5712092
US 5876922
US 5958674
US 6391539
US 6827933
US 2005/0079182
 







 







 







 







 







 








US 5643715
 
 
 
 
 
 

US 4983728
 
 
 
 
 
 

US 6420106
 
 
 
 
 
 

US 6482588
US 2003/0165821
  HK 1031238 A1
(granted)  
 
 
 
 
AU 9897433 A
 
                       
US 6902899
US 2003/0129585
US 2006/0024686
 

 

 

 

 

 

AU 200140649 A5
US 5501947
 
 
 
 
 
 

US 6936443
US 2002/0155427
US 2003/0108866
US 2004/0115692
 
CN 1816634 A  
 
BR 200412030 A  
 
 
AU 2004258176 AA
AU 2003279873 AH
AU 200156976 A5
US 5314809
 
 
 
 
 
 

 
 
 
 
 
 
 


EP1201771, WO03087829, WO03054149, WO9914377, WO9825145, WO2004050917,
WO9914377, WO2005033333, WO0168915, EP0519338, EP1302550



1   Countries corresponding to the two-letter codes: CN: China; IN: India; ID:
Indonesia; TH: Thailand; PH: Philippines; TW: Taiwan; HK: Hong Kong; RU: Russian
Federation; UA: Ukraine; BR: Brazil; MX: Mexico; CO: Colombia; AR: Argentina;
PE: Peru; NG: Nigeria, ZA: South Africa; ET: Ethiopia; TZ: Tanzania; IL: Israel;
AU: Australia; NZ: New Zealand.

6